Title: 1770 January 16.
From: Adams, John
To: 


       At my Office all Day.
       Last Evening at Dr. Peckers with the Clubb.—Otis is in Confusion yet. He looses himself. He rambles and wanders like a Ship without an Helm. Attempted to tell a Story which took up almost all the Evening. The Story may at any Time be told in 3 minutes with all the Graces it is capable of, but he took an Hour. I fear he is not in his perfect Mind. The Nervous, Concise, and pithy were his Character, till lately. Now the verbose, roundabout and rambling, and long winded. He once said He hoped he should never see T.H. in Heaven. Dan. Waldo took offence at it, and made a serious Affair of it, said Otis very often bordered upon Prophaneness, if he was not strictly profane. Otis said, if he did see H. there he hoped it would be behind the Door.—In my fathers House are many Mansions, some more and some less honourable.
       In one Word, Otis will spoil the Clubb. He talkes so much and takes up so much of our Time, and fills it with Trash, Obsceneness, Profaneness, Nonsense and Distraction, that We have no time left for rational Amusements or Enquiries.
       
       He mentioned his Wife—said she was a good Wife, too good for him—but she was a tory, an high Tory. She gave him such Curtain Lectures, &c.
       In short, I never saw such an Object of Admiration, Reverence, Contempt and Compassion all at once as this. I fear, I tremble, I mourn for the Man, and for his Country. Many others mourne over him with Tears in their Eyes.
      